Citation Nr: 1541176	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  15-28 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD), to include hiatal hernia and esophageal stricture (claimed as gastrointestinal condition). 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from November 1941 to October 1945 and from June 1950 to June 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was later transferred to the Phoenix, Arizona RO.  

In the August 2013 rating decision, the RO also granted the claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and anxiety, with a 50 percent evaluation (later increased to 70 percent effective February 4, 2015).  The Veteran disagreed with the initial evaluation by filing a Notice of Disagreement (NOD).  However, following the issuance of the statement of the case, he only perfected his appeal in the June 2015 Substantive Appeal as to the issues listed on the title page.  Accordingly, only those issues are before the Board at this time.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for scars as secondary to the service connected GERD, to include hiatal hernia and esophageal stricture, has been raised by the Veteran in his June 2015 Substantive Appeal, and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an evaluation in excess of 10 percent for GERD, to include hiatal hernia and esophageal stricture.  He was afforded a VA examination in February 2015 to address the claim.  In a written statement, the Veteran has taken issue with the examination report.  See June 2015 Substantive Appeal.  In particular, he asserts that the condition is more severe than the report indicates, noting that he has to take continuous medication for control and that the condition has caused substantial arm and shoulder pain, in contradiction to the findings indicated in the examination report.  He also reported that swallowing had recently become an issue for him again.  As the examination report indicated that he did not have dysphagia and that his esophageal stricture was asymptomatic, a VA examination to assess the current severity of his service-connected disability is warranted.  

The Veteran also seeks service connection for hypertension, to include as secondary to his service-connected PTSD.  In support of his claim, he has submitted an article relating to a connection between PTSD and cardiovascular disease.  He has not been afforded a VA examination on this issue.  Because there is insufficient medical evidence to decide the claim and the low threshold of a suggestion of a nexus between the Veteran's claimed hypertension and his service-connected PTSD has been met, the Board finds that the Veteran should be afforded a VA examination to address his claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In his Substantive Appeal, the Veteran referenced that he had been treated for his service-connected gastrointestinal disorder in 2012 at the Baptist Health Center in Sullivan, Missouri, and the Baptist Medical Center in St. Louis, Missouri.  No records from these providers appear in the claims file.  He also referenced follow-up treatment with a gastroenterologist in this regard, but provided no detail.  Upon remand, VA should attempt to obtain these records with the Veteran's assistance, should he offer such.  See 38 C.F.R. § 3.159(c)(1) (2015).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release(s) from the Veteran, the Agency of Original Jurisdiction (AOJ) should attempt to obtain records from the Baptist Health Center in Sullivan, Missouri, and the Baptist Medical Center in St. Louis, Missouri.  He should be asked to authorize the release of any other outstanding non-VA treatment records relating to his claim.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  After the development directed above has been completed to the extent possible, schedule the Veteran for a VA examination to assess the current severity of his service-connected GERD, to include hiatal hernia and esophageal stricture.  All indicated tests and studies shall be conducted.

All relevant records contained in the claims folder, VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report the nature, severity, and frequency of all signs and symptoms associated with the Veteran's GERD, to include hiatal hernia and esophageal stricture, to include the frequency of any recurrent epigastric distress, abdominal pain, vomiting, material weight loss and hematemesis or melena, anemia, dysphagia, pyrosis and regurgitation, or substernal arm or shoulder pain.  In this regard, the examiner's attention is directed to the Veteran's reported symptoms in the June 2015 substantive appeal on VBMS, including a report that he recently started having difficulty swallowing again.  

The examiner should also indicate the extent to which any symptoms associated with GERD, to include hiatal hernia and esophageal stricture, cause impairment of the Veteran's health (e.g. whether there is considerable or severe impairment of health, or there is less severity). 

An explanation for all opinions should be provided.  A complete explanation for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of his claimed hypertension.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file, including all relevant records in VBMS and the Virtual VA system, in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

The examiner should address the following questions:

a) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran incurred hypertension during service?

b) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's service-connected PTSD caused hypertension?

c) If it is determined that hypertension was not caused by his service-connected PTSD, the examiner should opine whether it is at least as likely as not that hypertension has been aggravated (that is, permanently worsened) by the service-connected PTSD beyond natural progression, and if so, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  After completion of the above to the extent possible and any additional development of the evidence that the RO may deem necessary, the RO should review the expanded record and determine if the claims can be granted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


